Order entered December 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00546-CR
                                      No. 05-13-00547-CR

                            EDGAR ALBERTO ROMO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 199-82866-2012, 199-81976-2011

                                            ORDER
        The Court DENIES appellant’s December 16, 2013 second motion to extend time to file

his brief.


        We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.     In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is
ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                   /s/    LANA MYERS
                                                          JUSTICE